Exhibit 10.1
tonyscarfoemploymentl_image1.gif [tonyscarfoemploymentl_image1.gif]




January 18, 2018
By email


Anthony Scarfo




Dear Tony:


On behalf of Ribbon Communications Inc. (“Ribbon Communications”), I am pleased
to offer you in this letter (this “Agreement”) employment with Sonus Networks,
Inc. (a wholly-owned subsidiary of Ribbon Communications, the “Company”) as
Executive Vice President, Product and R&D, reporting to the Company’s Chief
Executive Officer.
1.    Compensation.


(a) Base Salary. Your initial base salary (“Base Salary”) will be at the
annualized rate of $350,000, less applicable state and federal withholdings,
paid bi-weekly in accordance with the Company’s normal payroll practices.


(b) Annual Cost of Living Adjustment. You will receive an annual lump sum
payment of $25,000, less applicable state and federal withholdings, as a cost of
living adjustment, paid on the first payroll period of each year or as otherwise
mutually agreed.


(c) Sign On Bonus. You will receive an initial cash sign on bonus of $25,000,
less applicable state and federal withholdings, paid at the first payroll date
following the Commencement Date.


(d) Target Bonus. You will be eligible to receive target variable compensation
of $350,000 annually based on corporate and individual objectives (“Target
Bonus”). Specific objectives to achieve your Target Bonus will be agreed upon
after the Commencement Date, and then periodically thereafter. Your annual
Target Bonus, if any, shall be paid as soon as practicable following the
Company’s public disclosure of its financial results for the applicable bonus
period.


(e) Restricted Shares. Subject to Board of Director approval at the next
meeting, you will be granted 75,000 restricted shares of the Company’s common
stock under the Company’s Amended and Restated Stock Incentive Plan, which you
will receive under separate cover. The grant date will be the earliest 15th day
of a month following Board of Director approval, or the first business day
thereafter if that day is not a business day. These restricted shares will vest
over a three year period as follows:  33% on the one year anniversary of the
date of grant with the remaining shares vesting in equal installments
semi-annually over the subsequent twenty-four (24) months.   You will be
required to enter into a restricted stock agreement on the Company’s standard
form once you have received your grant.  The Company will not release any vested
shares until it has received your electronically signed restricted stock
agreement.


You may elect under Section 83(b) of the Internal Revenue Code of 1986, as
amended, to be taxed at the time the Restricted Shares are acquired on the
Restricted Stock Grant Date (“Section 83(b) Election”). A Section 83(b)
Election, if made, must be filed with the Internal Revenue Service within thirty
(30) days of the Restricted Stock Grant Date. You are obligated to pay to the
Company the amount of any federal, state, local or other taxes of any kind
required by law to be withheld with respect to the granting (if a Section 83(b)
Election is made) or vesting (if a Section 83(b) Election is not made) of the
shares. If you do not make a Section 83(b) Election, you shall satisfy such tax
withholding obligations by delivery to the Company, on each date on which shares
vest, such number of shares that vest on such date as have a fair market value
(calculated using the last reported sale price of the common stock of the
Company on the NASDAQ Global Select Market on the trading date immediately prior
to such vesting date) equal to the amount of the Company’s withholding
obligation; provided, however, that the total tax withholding cannot exceed the
Company’s minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income). Such delivery of
shares to the Company shall be deemed to happen automatically, without any
action required on your part, and the Company is hereby authorized to take such
actions as are necessary to effect such delivery of shares to the Company.


2.    Benefits. During your employment with the Company, you will be entitled to
the below described benefits. The Company will recognize your prior service with
Sonus Networks, Inc. (“Sonus”) for all purposes including vacation accrual and
401(k) vesting.


(a)    You will be entitled to vacation consistent with Company policy and
limitations. Based on your Sonus continued service date, you are presently
eligible for 20 days of PTO per year under the current PTO policy;


(b)    You will be entitled to participate as an employee of the Company in all
benefit plans and fringe benefits and perquisites generally provided to
employees of the Company in accordance with Company policy, currently including
group health, life and dental insurance, 401(k) program and equity incentive
plans.  The Company retains the right to change, add or cease any particular
benefit for its employees; and


(c)    The Company will reimburse you for all reasonable travel, business
development, meals, entertainment and other expenses incurred by you in
connection with the performance of your duties and obligations on behalf of the
Company.  You will comply with such limitations and reporting requirements with
respect to expenses as may be established by the Company from time to time and
will promptly provide all appropriate and requested documentation in connection
with such expenses.


(d) If you are required by the Company to relocate your home or principal
residence as a term and condition of your continued employment, you will be
eligible for certain benefits (including, for example, relocation assistance and
eligible expenses reimbursement) under the Company’s then-applicable relocation
policy.


3.    Employment Relationship. It is expected that your employment will start on
January 22, 2018 (“Commencement Date”). This offer is contingent upon your
satisfactory completion of our pre-employment reference check and background
check investigation. No provision of this Agreement shall be construed to create
an express or implied employment contract for a specific period of time.
Employment at the Company is considered “at will” and either you or the Company
may terminate the employment relationship at any time and for any reason. As a
full-time employee of the Company, you will be expected to devote your full
business time and energies to the business and affairs of the Company. As the
Company’s organization evolves, its reporting structure may change and you may
be assigned such other management duties and responsibilities as the Company may
determine, in addition to performing duties and responsibilities reflected
above. For the sake of clarity, should the Company deem it necessary to make
changes to your role in the future, it will endeavor to ensure that such changes
are commensurate with the role and level you hold at the relevant time.


4.    Termination and Eligibility for Severance. The termination and severance
benefits described on Attachment 1 hereto are incorporated into this Section 4
by reference.


5.    Tax Implications of Termination Payments. Subject to this Section 5, any
payments or benefits required to be provided under Section 4 shall be provided
only after the date of your “separation from service” with the Company as
defined under Section 409A of the U.S. Internal Revenue Code of 1986, as
amended, and the guidance issued thereunder (“Section 409A”). The following
rules shall apply with respect to distribution of the payments and benefits, if
any, to be provided to you under Section 4:
(a)    It is intended that each installment of the payments and benefits
provided under Section 4 shall be treated as a separate “payment” for purposes
of Section 409A. Neither the Company nor you shall have the right to accelerate
or defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.
(b)    If, as of the date of your “separation from service” with the Company,
you are not a “specified employee” (each within the meaning of Section 409A),
then each installment     of the payments and benefits shall be made on the
dates and terms set forth in Section 4; and
(c)    If, as of the date of your “separation from service” with the Company,
you are a “specified employee” (each, for purposes of this Agreement, within the
meaning of     Section 409A), then:
(i)
Each installment of the payments and benefits due under Section 4 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
short-term deferral period (as defined for the purposes of Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

(ii)
Each installment of the payments and benefits due under Section 4 that is not
paid within the short-term deferral period or otherwise cannot be treated as a
short-term deferral within the meaning of Treasury Regulation Section
1.409A-1(b)(4) and that would, absent this subsection, be paid within the
six-month period following your “separation from service” with the Company shall
not be paid until the date that is six months and one day after such separation
from service (or, if earlier, upon your death), with any such installments that
are required to be delayed being accumulated during the six-month period and
paid in a lump sum on the date that is six months and one day following your
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
payments if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the second taxable year following the taxable year in which your separation
from service occurs.

(d)    Section 409A of the Code. This Agreement is intended to comply with the
provisions of Section 409A and this Agreement shall, to the extent practicable,
be construed in accordance therewith. Terms used in this Agreement shall have
the meanings given such terms under Section 409A if and to the extent required
in order to comply with Section 409A. Notwithstanding the foregoing, to the
extent that this Agreement or any payment or benefit hereunder shall be deemed
not to comply with Section 409A, then neither the Company, the Board of
Directors nor its or their designees or agents shall be liable to you or any
other person for any actions, decisions or determinations made in good faith.
6.    Previous Employment. By accepting employment with the Company, you
represent the following: (i) any notice period you are required to give or to
serve with a previous employer has expired and that by entering into or
performing any of your duties for the Company, you will not be in breach of any
other obligation binding on you; (ii) you will not use or disclose any
confidential information in breach of any agreement you may have with a previous
employer or any other person; and (iii) you are not bound by the terms of any
non-competition, non-solicitation, confidentiality or non-disclosure agreement
with a previous employer or other party.
7.    Employment Eligibility. In compliance with the Immigration Reform and
Control Act of 1986, the Company is required to verify your identity and
employment eligibility. Please bring the necessary documents with you on your
first day of employment.


8.    Confidentiality. The Company considers the protection of its confidential
information and proprietary materials to be very important. Therefore, as a
condition of your employment, you and the Company will become parties to the
Confidentiality, Non-Competition and Assignment of Inventions Agreement, as set
forth on Attachment 2 hereto. This attached agreement must be signed and
returned to the Company on your first day of employment.


9.            Indemnity.  As an executive of the Company, the Company will
provide you with an Indemnity Agreement on the Company’s standard form. 


10.    General.


(a)
This Agreement will constitute our entire agreement as to your employment by the
Company and will supersede any prior agreements or understandings, whether in
writing or oral.



(b)
This Agreement may be executed in more than one counterpart, each of which shall
be deemed to be an original, and all such counterparts together shall constitute
one and the same instrument.



(c)
The provisions of this Agreement are severable and if any one or more provisions
may be determined to be illegal or otherwise unenforceable, in whole or     in
part, the remaining provisions of this Agreement shall nevertheless be binding
and enforceable. Notwithstanding the foregoing, if there are any conflicts
between the terms of this Agreement and the terms of any equity plan document
referred to in this Agreement, then the terms of this Agreement shall govern and
control. Except as modified hereby, this Agreement shall remain unmodified and
in full force and effect.



(d)
This Agreement is personal in nature and neither of the parties hereto shall,
without the written consent of the other, assign or otherwise transfer this
Agreement or its obligations, duties and rights under this Agreement; provided,
however, that in the event of the merger, consolidation, transfer or sale of all
or substantially all of the assets of the Company, this Agreement shall, subject
to the provisions hereof, be binding upon and inure to the benefit of such
successor and such successor shall discharge and perform all of the promises,
covenants, duties and obligations of the Company hereunder.



(e)
All notices shall be in writing and shall be delivered personally (including by
courier), sent by facsimile transmission (with appropriate documented receipt
thereof), by overnight receipted courier service (such as UPS or Federal
Express) or sent by certified, registered or express mail, postage prepaid, to
the Company at the following address: General Counsel, Ribbon Communications
Inc., 4 Technology Park Drive, Westford, MA 01886, and to you at the most
current address we have in your employment file. Any such notice shall be deemed
given when so delivered personally, or if sent by facsimile transmission, when
transmitted, or, if by certified, registered or express mail, postage prepaid
mailed, forty-eight (48) hours after the date of deposit in the mail. Any party
may, by notice given in accordance with this paragraph to the other party,
designate another address or person for receipt of notices hereunder.



(f)
Arbitration.



i.
Any controversy, dispute or claim arising out of or relating to this Agreement
or the breach hereof which cannot be settled by mutual agreement will be finally
settled by binding arbitration in the Commonwealth of Massachusetts, under the
jurisdiction of the American Arbitration Association or other mutually agreeable
alternative arbitration dispute resolution service, before a single arbitrator
appointed in accordance with the arbitration rules of the American Arbitration
Association or other selected service, modified only as herein expressly
provided.  The arbitrator may enter a default decision against any party who
fails to participate in the arbitration proceedings.



ii.
The decision of the arbitrator on the points in dispute will be final,
non-appealable and binding, and judgment on the award may be entered in any
court having jurisdiction thereof.



iii.
The fees and expenses of the arbitrator will be shared equally by the parties,
and each party will bear the fees and expenses of its own attorney.



iv.
The parties agree that this Section 10(f) has been included to resolve any
disputes between them with respect to this Agreement, and that this
Section 10(f) will be grounds for dismissal of any court action commenced by
either party with respect to this Agreement, other than post-arbitration actions
seeking to enforce an arbitration award or actions seeking an injunction or
temporary restraining order.  In the event that any court determines that this
arbitration procedure is not binding, or otherwise allows any litigation
regarding a dispute, claim, or controversy covered by this Agreement to proceed,
the parties hereto hereby waive, to the maximum extent allowed by law, any and
all right to a trial by jury in or with respect to such litigation.



v.
The parties will keep confidential, and will not disclose to any person, except
as may be required by law or the rules and regulations of the Securities and
Exchange Commission or other government agencies, the existence of any
controversy hereunder, the referral of any such controversy to arbitration or
the status or resolution thereof.



(g)
This Agreement shall be governed by and interpreted in accordance with the laws
of the Commonwealth of Massachusetts, without regard to the conflict of laws
provisions thereof.



(h)
Sonus Networks, Inc. is an equal opportunity employer.



11.    Acceptance. You may accept the terms and conditions described herein by
confirming your acceptance in writing.  Please send your countersignature to
this Agreement to the Company, or via e-mail to me, which execution will
evidence your agreement with the terms and conditions set forth herein.




Sincerely,




/s/ Fritz Hobbs
Fritz Hobbs, Chief Executive Officer




Accepted by:




/s/ Anthony Scarfo
Anthony Scarfo
Date: 1/19/18 
     


Attachment 1


Termination and Severance Benefits


1.
Definitions. As used in this Attachment 1 to the Agreement, the following terms
shall have the following meanings:



(a)
An "Acquisition" shall mean any of the following:

i.
(A) any ''person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than the
Company or its affiliates), is or becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or you) representing fifty percent
(50%) or more of the combined voting power of the Company's then outstanding
securities;

ii.
(B) in the event that the individuals who as of the date hereof constitute the
Board, and any new director whose election by the Board or nomination for
election by the Company's stockholders was approved by a vote of at least a
majority of the Board then still in office who either were members of the Board
as of the date hereof or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

iii.
(C) the consummation of a merger or consolidation of the Company with or the
sale of the Company to any other entity and, in connection with such merger,
consolidation or sale, individuals who constitute the Board immediately prior to
the time any agreement to effect such merger or consolidation is entered into
fail for any reason to constitute at least a majority of the board of directors
of the surviving/purchasing or acquiring entity following the consummation of
such merger, consolidation or sale;

iv.
(D) the stockholders of the Company approve a plan of complete liquidation of
the Company; or

v.
(E) the consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets to an entity not controlled by the
Company. An Acquisition shall constitute a change in control within the meaning
of Section 409A.



(b)
"Good Reason" shall mean any of the following:

i.
(A) a material reduction in your Base Salary; or (B) the termination,
elimination or denial of your rights to material employee benefits or any
material reduction in the scope or value thereof (in the case of any such
reduction, with scope and value considered in the aggregate);

ii.
The imposition of any requirement that you relocate your home or principal
residence to any location (A) outside of the United States, or (B) in the United
States which is more than thirty (30) miles away from any metropolitan area in
which the Company conducts, or has taken significant steps to conduct,
operations as of the date of imposition of such requirement; or

iii.
Without limiting the generality or effect of the foregoing, any material breach
of this Agreement by the Company.



(c)
“Cause” shall mean the occurrence of any of the following:

i.
(A) your indictment for, formal admission to (including a plea of guilty or nolo
contendere to), or conviction of a felony, a crime of moral turpitude,
dishonesty, breach of trust or unethical business conduct, or any crime
involving the Company;

ii.
(B) gross negligence or willful misconduct by you in the performance of your
duties that is likely to have an adverse affect on the Company or its
reputation;

iii.
(C) your commission of an act of fraud or dishonesty in the performance of your
duties;

iv.
(D) repeated failure by you to perform your duties which are reasonably and in
good faith requested in writing by the Chief Executive Officer of the Company or
the Board of Directors of the Company; or

v.
(E) material breach of this Agreement by you, which you do not cure within ten
(10) days following receipt by you of such written notice notifying you of such
breach, or material breach by you of any confidentiality agreement with the
Company.



2.
Termination and Eligibility for Severance.



(a)
Upon any termination of your employment (the "Date of Termination"), you will be
paid (i) any and all earned and unpaid portion of your Base Salary through the
Date of Termination; (ii) any accrued but unused vacation pay owed to you in
accordance with Company practices up to and including the Date of Termination;
and (iii) any allowable and unreimbursed business expenses incurred through the
Date of Termination that are supported by appropriate documentation in
accordance with the Company's policies. Hereafter, items (i) through (iii) in
this Section 2(a) are referred to as "Accrued Benefits.'' If the Company
terminates your employment for Cause (as defined below) or you terminate your
employment without Good Reason (as defined below), you will be entitled to
receive only the Accrued Benefits.



(b)
Solely during the period beginning on the Commencement Date and ending on the
one-year anniversary of the Commencement Date (the “Initial Severance Period”),
if the Company terminates your employment without Cause or if you terminate your
employment with Good Reason and, in either case, subject to the additional
conditions of this Agreement, the Company will provide you the following
severance and related post-termination benefits:



i.
The Company will continue to pay your then-current Base Salary, less applicable
state and federal withholdings, in accordance with the Company's usual payroll
practices, for a period of twelve (12) months following the Date of Termination;
unless the termination occurs in contemplation of, upon or within six (6) months
after an Acquisition, in which case the Company will pay you your then-current
Base Salary, less applicable state and federal withholdings, in accordance with
the Company's usual payroll practices, for a period of eighteen (18) months;

ii.
The Company may pay you a pro-rated portion of your Target Bonus, less
applicable state and federal withholdings, calculated upon reference to your
termination date, if the board approves a bonus for the year in which your
employment terminates, subject to the terms and conditions of the applicable
bonus plan;



iii.
The Company will continue to pay the Company's share of medical, dental and
vision insurance premiums for you and your dependents for the twelve (12) month
period following the termination of your employment; provided, that if
immediately prior to the termination of your employment you were required to
contribute towards the cost of premiums as a condition of receiving such
insurance, you may be required to continue contributing towards the cost of such
premiums under the same terms and conditions as applied to you and your
dependents immediately prior to the termination of your employment in order to
receive such continued insurance coverage; unless the termination occurs in
contemplation of, upon or within six (6) months after an Acquisition, in which
case the Company with continue to pay such premiums for you and your dependents
for an eighteen (18) month period following the termination of your employment;



iv.
Any options that are unvested as of the Date of Termination and that would vest
during the twelve (12) months following your termination will accelerate and
immediately vest and become exercisable upon termination, in accordance with the
terms of the applicable stock option agreement; provided that if your
termination occurs in contemplation of, upon or within six (6) months after an
Acquisition, then all unvested options at that time will fully accelerate and
immediately vest on the Date of Termination; and all options vesting pursuant to
this Section 2(b)(iii) will remain outstanding and exercisable for the shorter
of three (3) years from the Date of Termination or the original remaining life
of the options;



v.
Any restricted shares that are unvested as of the Date of Termination and that
would vest during the twelve (12) months following your termination will
accelerate and immediately vest upon termination and such shares will be freely
marketable; provided that if your termination occurs in contemplation of, upon
or within six (6) months after an Acquisition, then all unvested restricted
shares at that time will fully accelerate, immediately vest upon termination and
be freely marketable; and



vi.
If the Company terminates your employment for any reason other than Cause, and
such termination occurs during the performance period, any unvested performance
shares that were granted to you will vest as follows: (i) 25% of such shares
will vest immediately on the Date of Termination; and (ii) the remainder of such
shares will vest as restricted shares pursuant to the vesting schedule set forth
in Section 2(b)(iv) above.



(c)
Following the Initial Severance Period, if the Company terminates your
employment without Cause or if you terminate your employment with Good Reason
and, in either case, subject to the additional conditions of this Agreement, the
Company will provide you the following severance and related post-termination
benefits:



i.
The Company will pay you your then-current Base Salary, less applicable state
and federal withholdings, in accordance with the Company's usual payroll
practices, for a period of twelve (12) months;



ii.
The Company may pay you a pro-rated portion of your then applicable Target
Bonus, less applicable state and federal withholdings, calculated upon reference
to your termination date, if the board approves a bonus for the year in which
your employment terminates, subject to the terms and conditions of the
applicable bonus plan; and



iii.
The Company will continue to pay the Company's share of medical, dental and
vision insurance premiums for you and your dependents for the twelve (12) month
period following the termination of your employment; provided, that if
immediately prior to the termination of your employment you were required to
contribute towards the cost of premiums as a condition of receiving such
insurance, you may be required to continue contributing towards the cost of such
premiums under the same terms and conditions as applied to you and your
dependents immediately prior to the termination of your employment in order to
receive such continued insurance coverage.



(d)
The Company's provision of the benefits described in Sections 2(b) and (c) above
will be contingent upon your execution of a release of all claims of any kind or
nature in favor of the Company in a form to be provided by the Company (the
"Release Agreement"). You will have twenty-one (21) days following your receipt
of the Release Agreement to consider whether or not to accept it. If the Release
Agreement is signed and delivered by you to the Company, you will have seven (7)
days from the date of delivery to revoke your acceptance of such agreement. The
payments described in Sections 2(b) and (c) above shall be made on the Company's
regular payroll schedule, commencing on the eighth (8th) day following the
delivery of the executed Release Agreement to the Company, provided that you
have not revoked the Release Agreement; any lump sum payments described in
Sections 2(b) or (c) above shall made simultaneously with the first payment made
pursuant to Section 2(a). The Company shall have no further obligation to you in
the event your employment with the Company terminates at any time, other than
those obligations specifically set forth in this Section 2.



(e)
The Company may terminate your employment at any time with or without Cause by
written notice to you specifying the Date of Termination. You may terminate your
employment with or without Good Reason by providing written notice to the
Company at least thirty (30) days prior to the Date of Termination, specifying
the basis for your claim of Good Reason. If you seek to terminate your
employment for Good Reason, the Company will have ten (10) days following its
receipt of written notice of termination to cure the circumstance giving rise to
Good Reason.







    